Citation Nr: 0009140	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  97-16 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
varicose veins, right and left legs, previously classified as 
superficial bilateral varicosities of the legs.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
January 1994.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1996 rating decision by the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
superficial bilateral varicosities of the legs, 
arteriosclerotic heart disease with hypertension and history 
of myocardial infarction, and assigned noncompensable 
evaluations for both.  In March 1997, the RO increased the 
veteran's evaluation for arteriosclerotic hear disease with 
hypertension and history of myocardial infarction to 30 
percent disabling.  In August 1999, the Board remanded these 
issues to the RO for additional development.

In a November 1999 rating decision, the RO granted an 
increased evaluation for arteriosclerotic hear disease with 
hypertension, status post angioplasty, and status post 
myocardial infarction to 60 percent and continued the 
noncompensable evaluation for the veteran's superficial 
varicosities of both legs from February 12, 1996 to January 
12, 1998.   Prior to January 1998, the veteran's bilateral 
varicose veins of his lower extremities had been rated as one 
disability, and evaluated as noncompensable under 38 C.F.R. § 
4.104, Diagnostic Code 7120, since February 1996.   During 
the course of this appeal, the criteria for evaluating 
cardiovascular disorders were changed, effective on January 
12, 1998.  As a consequence of the regulatory change, the RO, 
in the November 1999 rating action, evaluated the veteran's 
bilateral varicose veins as two separate disabilities and 
assigned noncompensable evaluations for the veteran's 
varicose veins of the right and left lower extremities, 
respectively, effective January 12, 1998.

In a January 2000 statement, the veteran indicated that he 
was satisfied with the 60 percent evaluation for 
arteriosclerotic heart disease with hypertension, status post 
angioplasty, and status post myocardial infarction, thus, 
effectively withdrawing this issue from the Board's 
jurisdiction.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his bilateral varicosities of the 
legs to the VA Undersecretary for Benefits or the Director, 
VA Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).



FINDING OF FACT

The veteran's bilateral varicose veins are manifested by 
minimal decreased spontaneous flow in the right and left 
popliteal veins and with complaints of severe pain and 
cramping.


CONCLUSION OF LAW

A 10 percent evaluation for the veteran's bilateral varicose 
veins under the former criteria has been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 
4.104, Diagnostic Code 7120 (1997), (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his varicose veins should be 
assigned a higher evaluation as he experienced chronic pain 
and cramping in his legs.  The Board finds that the claim for 
a higher evaluation is well grounded within the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).  Where the claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of an evaluation for the 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher evaluation and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 
225 (1995). 

As noted previously, this issue resulted from the RO's June 
1996 grant of service connection for bilateral varicose veins 
of the legs based on his February 1996 claim.  Accordingly, 
the Board has considered the issue raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  With respect to 
this issue, the Board has continued this issue as evaluation 
of the veteran's bilateral varicose veins.  The veteran is 
not prejudiced by the naming of this issue.  The Board has 
not dismissed any issue and the law and regulations governing 
the evaluation of disabilities is the same regardless of how 
the issue has been phrased.  In reaching the subsequent 
determinations, the Board has considered whether staged 
ratings should be assigned.

Service connection for superficial varicosities of both legs 
was granted by the RO by means of a June 1996 rating decision 
following review of the relevant evidence, which included the 
veteran's claim, service medical records, and VA 
examinations.
The veteran's service medical records revealed findings of 
superficial varicosities of both thighs.  At an April 1996 VA 
examination, multiple scattered varicosities of his legs and 
thighs were noted.  There were no complaints associated with 
these findings.

VA outpatient medical records from February 1994 to February 
1997 show no complaints, treatment or diagnoses of varicose 
veins.  At a September 1999 VA cardiovascular examination, 
there was no edema, cyanosis, or clubbing of the lower 
extremities and the femoral popliteal, posterior tibial, and 
dorsalis pedis pulses were good and symmetrical.  At an 
October 1999 VA examination of the veins and arteries, the 
veteran reported bilateral varicose veins in both legs and 
that he experienced severe night cramps in his legs.  On 
evaluation, scattered superficial varicose veins of the legs 
with no specific dilated veins were noted.  There was no 
edema, cyanosis, or clubbing of the lower extremities and the 
femoral popliteal, posterior tibial, and dorsalis pedis 
pulses were good and symmetrical.  A venous Doppler study of 
the lower extremities revealed minimal decreased spontaneous 
flow in the right and left popliteal veins, with normal and 
good venous flow in the remainder of the veins of the lower 
extremities.  There was normal compressibility of the veins.  
The impression included evidence indicative of mild chronic 
venous insufficiency in the deep veins of the left lower 
extremity and mild to moderate chronic venous insufficiency 
in the deep veins of the right lower extremity.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

During the course of the veteran's appeal, the regulations 
pertaining to the cardiovascular system were revised.  The 
veteran's bilateral varicose veins were initially evaluated 
under 38 C.F.R. § 4.104, Diagnostic Code 7120 (effective 
prior to January 12, 1998).  At that time, a noncompensable 
evaluation was assigned when the varicose veins were mild or 
without symptoms.  A 10 percent evaluation was contemplated 
where there was a moderate level of varicosities of 
superficial veins below the knee with symptoms of pain or 
cramping on exertion, either bilaterally or unilaterally.  A 
20 percent rating was warranted for moderately severe 
varicose veins involving superficial veins above and below 
the knee, with varicosities of the long saphenous, ranging in 
size from 1 to 2 cm. in diameter, with symptoms of pain or 
cramping on exertion; and no involvement of the deep 
circulation (unilateral).  A 40 percent rating was warranted 
for severe varicose veins involving superficial veins above 
and below the knee, with involvement of the long saphenous, 
ranging over 2 cm. in diameter, marked distortion and 
sacculation, with edema and episodes of ulceration; and no 
involvement of the deep circulation (unilateral).  A 50 
percent rating was warranted for pronounced varicose veins 
with the findings of the severe condition with secondary 
involvement of the deep circulation, as demonstrated by 
Trendelenburg's and Perthe's tests, with ulceration and 
pigmentation.  A note following the code provides that severe 
varicosities below the knee, with ulceration, scarring, or 
discoloration and painful symptoms, will be rated as 
moderately severe.  38 C.F.R. § 104, Diagnostic Code 7120 
(1997).

On January 12, 1998, the rating criteria for varicose veins, 
found in 38 C.F.R. § 4.104, Diagnostic Code 7120, were 
revised.  Under the revised code, asymptomatic palpable or 
visible varicose veins warrant a noncompensable evaluation.  
A 10 percent evaluation requires intermittent edema of 
extremity or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery.  A 20 percent rating is 
warranted for varicose veins where there is persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent rating is warranted for varicose veins where there is 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent rating is 
warranted for varicose veins where there is persistent edema 
or subcutaneous induration, stasis pigmentation or eczema, 
and persistent ulceration.  A 100 percent rating is warranted 
for varicose veins with the following findings attributed to 
the effects of varicose veins: massive board-like edema with 
constant pain at rest.  It is noted that these evaluations 
are for involvement of a single extremity.  If more than one 
extremity is involved, each involved extremity is to be 
evaluated separately and the ratings combined using the 
bilateral factor, if applicable.  See 38 C.F.R. §§ 4.25, 4.26 
(1999).

The Board notes that the Court has held that when a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the claimant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.

Applying both the former and the revised criteria governing 
evaluations of varicose veins, the Board concludes that, 
after resolving all reasonable doubt in favor of the veteran, 
the evidence supports a grant of a 10 percent evaluation for 
bilateral varicose veins under the former criteria. 

Under the former criteria, the note to Diagnostic Code 7120 
stated, in pertinent part, that where there is moderate level 
of varicosities of superficial veins below the knee with 
symptoms of pain or cramping on exertion, either bilaterally 
or unilaterally, a 10 percent evaluation was merited.  The 
evidence clearly shows that the veteran complained of severe 
pain and cramping in his legs at night.  The report of the 
October 1999 rating examination indicates mild chronic venous 
insufficiency in the deep veins of the left lower extremity 
and mild to moderate chronic venous insufficiency in the deep 
veins of the right lower extremity.  The Board finds that 
pursuant to the former criteria this symptomatology is more 
consistent with the criteria contemplated for assignment of a 
10 percent rating for bilateral moderate varicose veins.  
Thus, in view of his symptomatology in addition to the note 
associated with the rating criteria under Diagnostic Code 
7120, the Board finds that assignment of a 10 percent 
evaluation is warranted under the former criteria.

The record does not contain evidence that the veteran suffers 
from severe varicosities with involvement of the long 
saphenous over 2 cm in diameter, marked distortion and 
sacculation with symptoms of pain or cramping on exertion.  
There was no edema, cyanosis, or clubbing of the lower 
extremities.  An evaluation in excess of the current 10 
percent evaluation requires the presence of edema, skin 
discolorations, ulcerations or stasis pigmentation.  
Objective findings showed that there were no ulcers, 
peripheral edema, skin change or changes in skin temperature.  
Based on the foregoing, the Board finds that the 
symptomatology attributed to the veteran's bilateral varicose 
veins represent a disability picture more accurately 
reflected by a 10 percent rating under the old version of the 
regulations, and that these regulations were more favorable 
to the veteran's claim.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.7, 4.104, Diagnostic Code 7120 (1997).  See Karnas, 1 Vet. 
App. at 313.  



	(CONTINUED ON NEXT PAGE)




ORDER

A 10 percent evaluation for bilateral varicose veins is 
granted, subject to the applicable laws and regulations 
governing the award of monetary benefits.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

